United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No Appearance, for the Director

Docket No. 07-1135
Issued: October 4, 2007

Oral Argument September 11, 2007

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 14, 2006 merit decision denying her claim for a recurrence
of disability due to an employment-related heart condition. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability due to an employment-related heart condition.
1

In statements submitted in connection with her appeal to the Board and in her testimony at the oral argument
before the Board, appellant indicated that she wished to appeal various matters not addressed in the Office’s
November 14, 2006 decision. For example, appellant alleged that she filed a claim for a right hand injury which she
sustained as a consequence of an accepted left hand injury but that the Office improperly characterized it as a claim
for a new right hand injury. She suggested that the employing establishment retaliated against her for filing claims
and took issue with the manner in which the Office combined various claim files concerning her upper extremity
conditions. However, the Board does not have jurisdiction to address these matters as the record does not contain
any final decisions of the Office concerning these matters which were issued in the year prior to appellant’s filing of
the present appeal on March 20, 2007. See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On July 10, 2006 appellant, then a 61-year-old former postal clerk, filed an occupational
disease claim (Form CA-2) alleging that she sustained a heart condition due to employment
factors.2 She claimed that an attending physician advised her that she sustained a heart ischemia
due to fevers which in turn were caused by her federal employment. Appellant indicated that she
first realized that her heart condition was related to employment factors on June 21, 2006.3
On November 9, 2006 appellant filed a claim for recurrence of disability (Form CA-2a)
due to an employment-related heart condition. She alleged that the recurrence of disability
occurred on October 26, 2006 and constituted a “continuation” of her heart ischemia condition
which was diagnosed in 2003.4
At the oral argument before the Board, appellant indicated that an employment-related
dog bite to her right leg, which was sustained on August 8, 1998, might have caused an infection
which contributed to her development of a heart ischemia.5 She indicated that she was diagnosed
with a heart ischemia in January 2003 and suggested that stressful situations of her job
contributed to her heart condition. Appellant had previously submitted several medical reports to
the Office concerning her heart condition. In an April 3, 2003 report, Dr. Rosalind A. Hsia, an
attending Board-certified neurologist, stated that appellant might have a heart condition and
should not be placed in physically or mentally stressful situations.
In a November 14, 2006 decision, the Office denied appellant’s claim for a recurrence of
disability due to an employment-related heart condition. In support of this determination, the
Office stated, “As you know, your case has been denied. A denied claim cannot recur.
Therefore, no further action will be taken concerning your claim for recurrence.”

2

This claim bears the file number 13-2097387. Appellant has filed several previous claims concerning her hands,
arms, shoulders, neck and back and the Office has accepted such conditions as right arm tendinitis and aggravation
of right hand osteoarthritis. However, none of these other claims are the subject of the present appeal. See supra
note 1.
3

It does not appear that appellant previously filed a formal claim for an employment-related heart condition.
However, the record does contains a March 26, 2003 decision in which an Office hearing representative indicated
that appellant made “vague allegations of a heart condition which she attributes to fevers,” but found that she had
not established that the claimed condition was employment related. The March 26, 2003 decision only contained a
brief discussion of appellant’s apparent heart condition claim as the decision primarily concerned her upper
extremity claims which are not currently before the Board.
4

The recurrence of disability claim also bears the file number 13-2097387. It appears that appellant was working
as a teacher for a private employer at the time of her claimed recurrence of disability. It is unclear from the record
when appellant last worked for the employing establishment.
5

The dog bite claim bears the file number 13-1168548. The claim for a heart condition due to the dog bite was
given the file number 13-2154856. It appears that the Office deleted the case for file number 13-2154856 and
placed its records in file number13-1168548. There are very few documents pertaining to the August 8, 1998 dog
bite in the present case record.

2

LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative, and substantial evidence a recurrence of total disability and
show that she cannot perform such light duty. As part of this burden the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and extent
of the light-duty job requirements.6
In determining whether a claimant has discharged her burden of proof and is entitled to
compensation benefits, the Office is required by statute and regulation to make findings of fact.7
Office procedure further specifies that a final decision of the Office must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.”8 These requirements are
supported by Board precedent.9
ANALYSIS
Appellant filed a claim alleging that she sustained a recurrence of total disability due to
an employment-related heart condition. In a November 14, 2006 decision, the Office denied
appellant’s claim for a recurrence of disability due to an employment-related heart condition.
The Board finds that the Office’s November 14, 2006 decision does not include adequate
findings of fact and does not provide sufficient reasoning in support of its conclusions. In
denying appellant’s recurrence of disability claim, the Office merely indicated that appellant did
not establish an employment-related heart condition and therefore did not establish a recurrence
of disability due to such a condition. The Office did not provide any discussion of the history of
appellant’s claim for an employment-related heart condition,10 nor did it discuss the employment
factors which appellant believed contributed to her heart condition or the relevant medical
evidence. The Office did not adequately explain its reasoning for concluding that appellant had
not established the existence of an employment-related heart condition.

6

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

7

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

9

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

10

As noted above, appellant indicated that an August 8, 1998 dog bite at work, among other factors, played a role
in causing her heart condition. The record contains a limited number of documents concerning her dog bite claim
which was given the file number 13-1168548.

3

The Board finds that the case should be remanded to the Office for further development
to include a decision which contains adequate findings and reasoning regarding the main issue of
the present case.11 The decision should be sufficiently detailed to allow appellant to understand
the precise defect of her claim and the kind of evidence which would tend to overcome it. The
Office should engage in such development of the evidence which it deems necessary to produce
such a decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met her burden of proof to establish that she sustained a recurrence of total disability due to an
employment-related heart condition. The case is remanded to the Office for further development
to be followed by an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 14, 2006 decision is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: October 4, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See supra notes 7 through 9 and accompanying text. If necessary, this development should include adding
documents from appellant’s other claims which are relevant to the issue of her claimed heart condition.

4

